Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 07/14/2021. In virtue of this communication, claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 08/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full Statutory term of the US patent 10,373,019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


 Response to Arguments
Applicant's arguments filed on 07/14/2021 with respect to claims1-20 have been considered.
With regard to claim objection, the objection withdrawn in view of amendments filed on 07/14/2021.
With regard to Double patenting rejection, during an interview, Examiner requested filling an e-terminal disclaimer to overcome the double patenting 
With regard to rejection under the 35 USC 102, the rejection is withdrawn in view of amendments filed on 07/14/2021. 

Allowable Subject Matter

Claims 1-20 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Shet et al. (US 2012/0274781), discloses A method for tracking pedestrians in a video sequence, where each image frame of the video sequence corresponds to a time step, includes using marginal space learning to sample a prior probability distribution p(x.sub.t|Z.sup.t-1) of multi-person identity assignments given a set of feature measurements from all previous image frames, using marginal space learning to estimate an observation likelihood distribution p(z.sub.t|x.sub.t) of the set of features given a set of multi-person identity assignments sampled from the prior probability distribution, calculating a posterior probability distribution p(x.sub.t|Z.sup.t) from the observation likelihood distribution p(z.sub.t|x.sub.t) and the prior probability distribution p(x.sub.t|Z.sup.t-1), and using marginal space learning to estimate the prior probability distribution p(x.sub.t+1|Z.sup.t) for a next image frame given the posterior probability 
Shieh et al. (US 2014/0177908) discloses in a system of object detection, a color detector detects at least one image region in an input image having a color specifically pertinent to the object under detection, thereby obtaining an object width. A dynamic down-sampling unit adaptively performs down-sampling on the detected image region using a generated down-sampling factor according to the object width. An image feature generator receives the down-sampled image and accordingly generates image features for describing the object under detection, and a cascade of classifiers then operates on the image features. (Abstract.)
Yang et al. (US 2016/0210525), discloses an apparatus includes an object detector configured to receive image data of a scene viewed from the apparatus and including an object. The image data is associated with multiple scale space representations of the scene. The object detector is configured to detect the object responsive to location data and a first scale space representation of the multiple scale space representations. (Abstract.)
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A method comprising: calculating a maximum factor by which an image can be down-sampled while maintaining a threshold ratio of entropy in the down-sampled version of the image; down-sampling the image by the maximum factor to generate the down-sampled version of the image; processing the down-sampled image with a low-fidelity classifier, wherein the low-fidelity classifier is trained to calculate a probability that a zone of the down-sampled version of the image comprises an object; identifying a probable zone having a high probability for comprising the object; forward feeding the probable zone to a high-fidelity classifier, wherein the high-fidelity classifier is trained to confirm a presence of the object in the probable zone. ”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.